          Case 1:20-cv-08731-ER Document 26 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABINO GENAO,

                             Plaintiff,

             v.                                                        ORDER

CITY OF NEW YORK, CAPTAIN LOPEZ, CO                              20 Civ. 8731 (ER)
POTTER, NIC WARDEN COLLINS, CO
JOHN DOE, CO JOHN DOE, NIC CAPTAIN
MCLAIN,

                             Defendants.



RAMOS, D.J.

        On October 15, 2020, Gabino Genao brought this action, pro se, pursuant to 42 U.S.C. §

1983, alleging that the City of New York (the “City”) and several correction officers, including

two John Does, violated his constitutional rights. Doc. 1. On October 22, 2020, the Court issued

an order, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), directing the City to identify

the John Does (the “Valentin Order”) and directing Plaintiff to amend the complaint to name the

John Does once identified. Doc. 6 at 3. On December 21, 2020, the City identified the John

Does as correction officers Jamell Moore and Justin Andrews and provided their shield numbers.

Doc. 14. On December 30, 2020, the City requested a stay pending the Department of

Correction’s investigation into the incident underlying the complaint. Doc. 15. The Court

directed Plaintiff to respond to the City’s stay request by January 15, 2021. Doc. 16. On January

12, 2021, the Court granted Plaintiff ‘s request for an extension of the time to respond to the

City’s request for a stay until January 29, 2021. Doc. 18.

       On January 13, 2021, Plaintiff informed the Court that he had not yet received the City’s
          Case 1:20-cv-08731-ER Document 26 Filed 02/05/21 Page 2 of 2




letter identifying Moore and Andrews, and filed an amended complaint listing Moore and

Andrews by their last names only. Docs. 19, 20. On January 14, 2021, the Court extended

Plaintiff’s deadline to amend the complaint until February 15, 2021, and sent Plaintiff a copy of

the City’s response to the Valentin Order. Doc. 21. On January 20, 2021, Plaintiff requested

discovery on the outcome of the Department of Investigation (“DOI”) investigation into the

underlying incident. Doc. 22. On February 3, 2021, Plaintiff requested an extension of time to

amend the complaint because he is unsure that the Court has received his amended complaint

listing Moore and Andrews as defendants, and believes that the City failed to identify an

additional John Doe. Doc. 25.

       The City’s request to stay this case until February 18, 2021 is granted.

       Plaintiff’s request to extend the deadline to amend the complaint is also granted.

Plaintiff’s second amended complaint is due March 18, 2021. Plaintiff is advised that in his

second amended complaint, he must list Moore and Andrews as defendants using their full

names and shield numbers as provided by the City. Plaintiff is further advised that because his

original complaint only named two John Does, and because the City has identified those John

Does, the City has fully complied with the Valentin Order.

       Plaintiff’s further request for discovery on the outcome of the DOI investigation is

denied. Plaintiff is advised to direct his discovery requests to Defendants in accordance with

Rules 26(b)(1) and 34 of the Federal Rules of Civil Procedure.

       It is SO ORDERED.

Dated: February 4, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.



                                                2
